DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The reply filed May 27, 2021, has been entered without Applicant filing amendments and claims 1-10 remain pending in this application.  As provided below, the Examiner has amended claims 1-6 and has canceled claim 7.  After the Examiner’s amendments, Claims 1-6 and 8-10 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reid Knott Cunningham on June 2, 2021.

The application has been amended as follows:
In claim 1, line 5, delete “a first seal, and a second seal” and insert the following:
-- a first O-ring, and a second O-ring --
In claim 1, line 6, delete “seals” and insert the following:
-- O-rings --
In claim 1, line 8, delete “the first seal” and insert the following:
-- the first O-ring --
In claim 1, line 9, delete “the second seal” and insert the following:
-- the second O-ring --
In claim 1, line 10 delete “the first seal” and insert the following:
	-- the first O-ring -- 
In claim 2, line 2, delete “seals” and insert the following:
-- O-rings --
In claim 3, line 2, delete “first seal” and insert the following:
-- first O-ring --
In claim 3, line 3, delete “second seal” and insert the following:
-- second O-ring --
In claim 4, line 2, delete “first seal” and insert the following:
-- first O-ring --
In claim 5, line 1, delete “seals” and insert the following:
--O-rings --
In claim 6, line 1, delete “first seal” and insert the following:
-- first O-ring --
In claim 6, line 2, delete “second seal” and insert the following:
-- second O-ring --
Claim 7  Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of the above examiner’s amendment the claims now recite a specific seal, O-ring. With this amendment, the claimed delivery port and configurations including a sealed configuration, an intermediate configuration, and a delivery configuration are patentable in view of the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781